 LOCALNO 600,TRUCKDRIVERS AND HELPERS161LOCAL NO. 600, TRUCK DRIVERS AND HELPERS, GASOLINE& OIL DRIVERS, chartered by the International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers,affiliated with the American Federation of Labor; HIGHWAYCHAUFFEURS & PLATFORM WORKERS, LOCAL UNIONNO.632,affiliatedwithInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L.; THOMAS E. FLYNN,, as Trustee ofsaid Local No. 600 and Local Union No. 632; WAREHOUSEAND DISTRIBUTION WORKERS' UNION, LOCAL 688, af-filiatedwith the international Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F.ofL.;and INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A. F. of L.andOSCEOLAFOODS,INC.LOCAL NO. 600 TRUCK DRIVERS AND HELPERS, GASOLINE& OIL DRIVERS, chartered by the International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers,affiliated with the American Federation of Labor; HIGHWAYCHAUFFEURS & PLATFORM WORKERS, LOCAL UNIONNO.632, affiliatedwithInternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L.; THOMAS E. FLYNN, as Trustee ofsaid Local No. 600 and Local Union No. 632; WAREHOUSEAND DISTRIBUTION WORKERS' UNION, LOCAL 688, af-filiatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F.ofL.;and INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A. F. ofL. andTHE ATKINSPICKLE SALES COMPANY. Cases Nos. 14-CC-44 and14-CC-45. November 25, 1953DECISION AND ORDEROn July 9, 1953, Trial Examiner Sidney L. Feiler issuedhis Intermediate Report in the above-entitled proceeding,finding that the-Respondents had engaged in andwere engagingin certain unfair labor practices in violation of Section 8 (b)(4) (A) of the National Labor Relations Act, and recom-mending that the Respondentsceaseand desist therefrom andtake certain affirmative action, as set forth in the copy oftheIntermediateReport attached hereto. Thereafter, theRespondents filed exceptions to the Intermediate Report anda supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The Board has considered the Intermediate107 NLRB No. 63. 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDReport, the Respondents' exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusionsand recommendations of the TrialExaminer.'At the hearing, and in their exceptions and brief, the Re-spondents urged that the activities giving rise to this proceedinginvolved a primary dispute between Local 688 and the localgrocery and drayage companies in St. Louis, the secondaryemployers herein, concerning the furnishing of helpers toperform pallet and fork-lift work at the warehouses and un-loading docks of these companies, and that such activitiesdid not constitute a secondary boycott in violation of Section8 (b) (4) (A) of the Act. The Trial Examiner found, and weagree,that this dispute was resolved on March 18, 1953, byan agreement between the secondary employers and Local688,which provided that these employers would thereafterprovide a Local 688 employee to unload trucks when palletsand similar devices were utilized., Like the Trial Examiner,we find that this agreement did not effect any change in theRespondents' conduct at the premises of the secondary em-ployers in requiring that a Local 600 man should also be hiredby over-the-road truckdrivers, who are employees of theprimary employers or consignors herein, making city de-liveries, or in refusing to unload over-the-road trucks unlessthe drivers belonged to a union. Accordingly, for thereasonsset forth more fully in the Intermediate Report attached hereto,we find, inagreementwith the Trial Examiner, that the Re-spondents violated Section 8 (b) (4) (A) of the Act by inducingand encouraging the employees of the secondary employers tolIn reaching our decision, we do not adopt the Trial Examiner's finding that the statementof Glidwell to Glenn Moller, counsel for the Charging Parties, that instructions had beenreceived from Rudy Palada, business agent for Local 688, not to unload nonunion drivers,in and of itself constituted a violation of Section 8 (b) (4) (A) of the Act. However, we do findthat such statement affords additional evidence that the Respondents induced and encouragedemployees of General Grocer Company to engage in a concerted refusal to unload goodsdelivered by Great Western Foods Company to the premises of General Grocer, an objectof which was to force General Grocer to cease handling the products of Great Western unlessGreat Western employed union truckdrivers.Moreover, we do not adopt the Trial Examiner's findings that the Respondents violatedSection 8 (b) (4) (A) of the Act at the El-Be Grocery Company by Scaturro's statement toMoller about what Borsos had told Scaturro, and by Borsos' statement to Moller that onlynonunion over-the-road drivers had to obtain a Local 600 man to help unload. Like the TrialExaminer, however, we do find that the Respondents unlawfully induced the employees ofEl-Be to refuse to handle Atkins' goods unless Atkins' drivers employed a Local 600 man2 The Respondents contended that certain testimony of Drury, an official of the B & L Drayageand Warehouse Company, Inc., indicated that a dispute was pending at all times materialherein between the Respondents and the Team and Truck Owners Association, of which B & Lwas a party, concerning the use of Local 600 men in unloading over-the-road trucks deliver-ing goods to B & L. The Trial Examiner, after considering the totality of Drury's testimony,as well as the testimony of other witnesses, found that no dispute existed between these partiesbecause of the March 18, 1953, agreement. We concur in this finding moreover, even if sucha dispute did exist, the incidents which the Trial Examiner found to have occurred at B & Lestablish that the Respondents induced or encouraged the employees of B & L concertedly tocease handling goods of an out-of-State trucking concern with the object of forcing B & Lto cease doing business with such concern LOCAL NO 600,TRUCK DRIVERS AND HELPERS163engage in a concerted refusal in the course of their employ-ment to handle material and perform services at the premisesof those employers, an object of which was to force or requirethose employers to cease doing business with the primaryemployers herein.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondents, Local No. 600, Truck Drivers and Helpers, Gasoline& Oil Drivers, chartered by the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, affiliated with the American Federation of Labor;Thomas E. Flynn, as Trustee of said Local No. 600 and LocalUnion No. 632; 3 Warehouse and Distribution Workers' Union,Local 688, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,A.F.ofL.;and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L., their officers, representatives, andagents,shall:1.Cease and desist from inducing and encouraging theemployees of the employers listed in appendix A of the Inter-mediate Report, or of any other employer, toengage ina strikeor a concerted refusal in the course of their employment, to use,manufacture, process, transport, or otherwise handle or work ongoods, articles,materials, or commodities, or perform anyservices, where an object thereof is to require any such em-ployer or person tocease using,selling, handling, transporting,or otherwise dealing in the products of or to cease doingbusiness with Osceola Foods, Inc., Atkins Pickle Sales Company,greatWestern Food Company, or any employer or person,except insofar as any such action is permitted under Section8 (b) (4) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Post at the business offices of Locals 600 and 688 inSt.Louis, Missouri, copies of the notice attached to the Inter-3Like the Trial Examiner, we shall not enter an order against Respondent, Local Union No.632, as it appears that at the time of the hearing Local 632 had merged with Local 600 andhad been completely dissolved4In its exceptions, the Respondents contended that any notices which the Board might requirethem to post contain a provision that "Nothing in this Notice shall be construed to prohibitanymember of Local 600 or of Local 688 from refusing to handle any goods brought to thewarehouse at which such member may be employed by an over- the- road truck which doesnot have a Local 600 man on said truck to help unload it, if such refusal is the good faithindividual choice of such member in upholding his Union principles and beliefs." In view ofthe language of our order, and the related notice provision, proscribing only action in concertwhich is violative of Section 8 (b) (4) (A), we find no merit in this contention 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report marked "Appendix B." 5 Copies of said notice,tobe furnished by the Regional Director for the FourteenthRegion, after being duly signed by official representatives ofthe Respondents,shall be posted by the Respondents immedi-atelyupon receipt thereof, and maintained by them for aperiod of sixty (60) consecutive days thereafter, inconspicuousplaces,including all places where notice to members of theRespondents are customarily posted. Reasonable steps shallbe taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material. The Re-spondents shall also sign copies of the notice which the RegionalDirector shall submit for posting at the St. Louis premises ofthe employers listed in appendix A of the Intermediate Report.(b) Notify all members of Locals 600 and 688, through theirrespective stewards, business agents,or officials, that theRespondents withdraw all instructions, requests, or appeals thatemployees of the employers listed in appendix A of the Inter-mediate Report or of any other employer: (1) Refrain from re-ceiving or otherwise handling merchandise of all over-the-roadshippers unless a member of Local 600 is hired by those ship-pers to help unload trucks; and (Z) refrain from receiving orotherwise handling merchandise delivered by nonunion truck-drivers.(c) Notify the Regional Director for the Fourteenth Region,inwriting, within ten (10) days from the date of this Order,what steps the Respondents have taken to complyherewith.5 This notice, however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "Recommendations of a Trial Examiner" and substituting in lieuthereof the words "A Decision and Order," In the event that this Order is enforced by adecree of a United States Court of Appeals, there shall be substituted for the words "Pursuantto a Decision and Order" the words "Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by Osceola Foods, Inc., and The Atkins Pickle Sales Company, respec-tively, against the above-named unions, herein referred to either by local union designationsor jointly as the Respondents, the General Counsel for the National Labor Relations Board, iby the Regional Director for the Fourteenth Region (St. Louis, Missouri), on May 5, 1953,issued an order consolidating both cases for the purpose of hearing and also issued a com-plaint against the Respondents alleging that they had engaged in conduct violating Section 8(b) (4) (A) and Section 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act. Copies of the charges, complaint, and notice of hearing wereserved upon all the parties.With respect to unfair labor practices, the complaint alleges in substance, that since on orabout March 6, 1953, the Respondents have engaged in and by orders, instructions, directions,and appeals, have induced and encouraged the employees of certain named companies and ofother employers to engage in strikes or concerted refusals in the course of their employ-ment, to use, process, transport, or otherwise handle or work on goods, articles, materials,iThe General Counsel and the attorney representing him at the hearing are referred to asthe General Counsel. The National Labor Relations Board is referred to as the Board. LOCALNO. 600, TRUCK DRIVERS AND HELPERS165or commodities, or to perform services, an object thereof being to force or require thoseemployers and other employers or persons to cease using, selling, handling, transporting,or otherwisedealing inthe products of, or to cease doing business with, Osceola Foods, Inc.,herein referred to as Osceola, and The Atkins Pickle Sales Company, herein referred to asAtkins, and other employersand persons.The Respondentsin a jointanswer admit certain jurisdictionalallegations,deny the com-mission of any unfair labor practices, and further allege that the only activities engaged inby them "have been those which they are legitimately and legally entitled to in the enforce-ment of the terms and conditions of their collective-bargainingagreements and in the preser-vation of customs and practices in the trucking industry in the St. Louis area and in thepreservationof their established wages, hours and working conditions."Pursuant to notice a hearingwas held at St Louis, Missouri, between June 1 and 3, 1953,before the undersigned Trial Examiner All the parties were represented by counsel. Fullopportunity to beheard and to examineand cross-examine witnesses was afforded all parties.Prior to the commencement of this proceeding the General Counsel applied to the DistrictCourt of the UnitedStatesfor the Eastern Division of Missouri, Eastern District, for in-junctive reliefpendingthe final adjudication of this case by the Board. 2 Testimony, exhibits,and argumentin that proceeding were presented on May 7, 1953. Briefs were filed by theGeneral Counsel and the Respondents.3 In the presentproceeding, the parties stipulated thatthe transcript in the injunction proceeding, as well as the exhibits and briefs submitted, shouldbemade a part of the record in thisproceedingand should be used for all purposes so faras materialand relevant to theissues In additionto this record the parties presented furthertestimony of witnesses and oral argumentAt the conclusion of thehearing,the General Counsel moved to conform the pleadings tothe proof as to formal matters This motionwas grantedas to all pleadings without objection.An opportunity was also afforded for the filing of briefs and/or proposed findings of fact orconclusions of law or both None were submitted.Upon the entire record and from his observation of the witnesses, the undersigned makesthe following:FINDINGS OF FACTLTHEBUSINESSOF OSCEOLA AND ATKINSAtkins is an Arkansas corporation with its principal office and place of business in Atkins,Arkansas, where it is engaged in the production and sale of pickles. Its yearly shipment ofmaterials or commodities out of the State of Arkansas is valued in excess of $ 500,000. Theparties stipulated that Atkins is engaged in commerce within the meaning of the Act and theundersigned so finds.Osceola is an Arkansas corporation with its principal office and place of business atOsceola, Arkansas, where it is engaged in the manufacture and sale of oleomargarine. Itannually ships from its Osceola plant to points outside the State of Arkansas,_ merchandisevalued in excess of $1,000,000. The parties stipulated that Osceola is engaged in commercewithin the meaning of the Act and the undersigned so findsThe parties further stipulated that certain wholesale grocery companies and drayage com-panies mentioned in this proceeding, with principal offices and places of business in St. Louis,Missouri, are engaged in commerce within the meaning of the Act and the undersigned so finds.ILTHE LABOR ORGANIZATIONS INVOLVEDAll the Local Unions involved in this proceeding are affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,which in turn is af-filiatedwith the American Federation of Labor The International admits to membership em-ployees of Osceola and Atkins.The International Brotherhood and the Locals here involvedare labor organizations within the meaning of the ActLocal 600 has jurisdiction over city truckdrivers within theCity ofSt.Louis. Local 632had jurisdiction of certain over-the-road drivers and platform workers in St. Louis. Prior2McMahon v, Local No. 600,et al.Civil No. 9176 (3).30n June 24, 1953,an order grantinga temporaryinjunctionwas issued by Hon Roy W.Harper,District judge 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDto this proceeding, both Locals were placed under a trusteeship by orders of the generalpresident of the international Local 632 prior to this proceeding had been totally dissolvedand disbanded and its members and contractual obligations transferred to Local 600 Local688 has jurisdiction over warehousemen, dockmen, and platform men employed by the whole-sale grocery concerns involved in this case.Ill.THE UNFAIR LABOR PRACTICESA.The city-driver policyIt is undisputed that at all times here relevant there was a union policy that long distanceor over-the-road truckdrivers should not be permitted the make local deliveries in St. Louis,such deliveries were to be made by members-of Local 600, the city drivers In the event thatan over-the-road truck was not unloaded at a central dock, then it would be necessary for theover-the-road driver to hire a member of Local 600 to assist him as a helper. Harold J.Gibbons is secretary-treasurer of Local 688, its top administrative officer. He also assistsThomas E. Flynn, the trustee of Local 600 In this capacity he has engaged in negotiations onthe interpretation of a Local 600 contract. His summary of the policy is as follows:Isaid I will continue to enforce the policy that over-the-road trucks, when they hit theCity of St Louis, do one of two things: Either they go to their home terminals, dumptheir freight and let the city men deliver it, or as soon as they hit the city limits theycall the union and ask for a city driver to go with them It has nothing to do with theunion membership. It is an entirely different matter, and that policy will continue.Additional extracts of his testimony on the city-driver policy are as follows:Q Incidentally, if I may go back just fora moment, Mr Gibbons, when union over-the-road drivers bring their equipment in to a local dock or local terminal, are those uniondrivers permitted to unload their equipment?A.They are not.Q. Is that by reason of the provisions of the over-the-road contract'?A.That is by reasons of the provisions of the over-the-road contract clearly spelledout, and they are also by provisions of the Team and Truck Owners contracts.Q. So that your union members would refuse to unload a truck driven by a union driverover the road and hitting a city dock or terminal, is that right?A.That is correctQ.How are those trucks unloadedA.They are under instructions to either go to their home terminal and unload thereand let a city delivery man make the delivery, or, secondly, if they have no home terminal,as soon as he hits the city limits to call the union office and to get a city man to go outwith them on there and do the unloading.Q.That is a matter of contract between management and--A.Matter of contract and a matter of daily practice, every instance that a truck hitsthe cityQ.And, of course, you have instructed your union members and members of otherunions to enforce the ter*lis of their contractA.Without even any instructions our members know this fact, our members are goodmembers and they want to see to it that the union rules are lived up to. .. We will,however, attempt to live within the agreements which our employers have already con-tracted with us, and where the contract provides that a city man shall handle it, we willstop any over-the-road man from handling it, but that has nothing to do with his unionmembership or lack of union membershipA. I propose to continue until such time as my attorneys advise me that it is illegalto do so, I shall continue to enforce the terms and conditions arrived at in concert withthe employers with whom we have contracts One of those provisions currently specifiesthat no over-the-road truck shall be unloaded in the City of St Louis excepting by a citydeliveryman and we shall enforce that policy until such time as it is pointed out to usthat it is an illegal policy LOCALNO. 600,TRUCK DRIVERS AND HELPERS167OliverWetterau,an employer representative in the administration of a contract by anemployer-association with Local 688, testified that Gibbons in a meeting with the employergroup in mid-March affirmed his objection to over-the-road drivers making local deliveriesstating that since motor freight carriers would, pursuant to contract, unload at a local dockwith subsequent deliveries being made by Local 600 drivers it was only fair that Local 600drivers be used by over-the- road companies making direct deliveries locally This was nota matter relating to the contract with Local 688 and was not discussed further at that meetingTestimony was presented illustrating how this policy was applied against the Charging Parties.These concerns had no contract with the International or any of the Locals involved herein,nor were their drivers members of these union organizations These instancesare asfollows:1.El-Be Grocery CompanyDavid Phillips is a truckdriver employed by Atkins. On March 6, 1953,4 Phillips drove totheEl-Be Grocery Company in St. Louis to make a delivery. When he presented his bill oflading to the receiving clerk, Nado Scaturro, a member of Local 688, Scaturro told him heshould tell his boss that in the future a union man would be needed on the truck for all unload-ingAn El-Be driver gave him the telephone number of Local 600About a week later, Phillips returned to El-Be with another load and told Scaturro inresponse to the latter's question that he had told his boss of the requirement to obtain aunionman for unloading, but that his boss was unwilling to make such an arrangement. Atthat point Scaturro said he would let the Drivers Union take care of that since that was nothis union The driver who had given Phillips the telephone number of Local 600 on the lastoccasion told him that he could unload. While he was so engaged three men came up andinquiredwhether he was a member of the Union and when he said no they told the platformman helping him not to unload him in the future if "they" did not get in the Union. Phillipscontinued to make deliveries to El-Be without any further incident.The undersigned credits the testimony of Glenn L. Moller, of council to the ChargingParties, that on March 27 he interviewed Scaturro and that Scaturro told him that about 2weeks before that date Rudy Palada, a staff member of Local 688, had spoken with PeteBorsos, the Local 688 steward at El-Be, and that Borsos after this conversation told Scaturrothat instructions had been received from the Union that there was to be no unloading of non-union drivers, they were to be told to unload at a local drayage dock Local 600 drivers wouldthen deliver the merchandise to concerns such as El-Be where Local 688 men would unloadthe merchanidse Moller further testified that Borsos told him that instructions were receivedfrom the union not to unload nonunion drivers and that all over-the- road drivers had to geta Local 600 helper to help them unload 52Allen Foods, IncIn the latter part of April, Phillips attempted to make a delivery at Allen Foods, Inc., inStLouisThe receiving clerk asked him whether he had a union card and when Phillips saidhe did not the clerk said he doubted whether he could unload him. The clerk went away andreturned with an employee whom the clerk identified as the shop steward. The shop stewardsaid that he would not unload him and that Phillips could not unload his truck unless he couldreach from his truck to 6 feet on the dock. Finally, one of the owners intervened and toldPhillipswhere to unload his truck but the shop steward told him "You'd better not comeback up here any more unless you have got a union card." Phillips has made deliveries atother grocery warehouses in St. Louis without incident except that occasionally he has beentold that he probably would not be allowed to unload if he did not have a union card but thisthreat was not implementedJ.D.Peters, a driver for Atkins, attempted to make a delivery at Allen Foods on or aboutApril 16While he was unloading the receiving clerk, Del Ray, asked whether he belongedto the Union When Peters replied that he was not a union member Ray stated that he did notthink he would be allowed to unload any more. Peters and Ray talked to John Stack, who wasintroduced to Peters as the shop steward Stack told Peters that he would have to get a Local600 man to help him. Instead Peters called Moller When Moller appeared on the scene Peters4A11 dates hereafter mentioned are in 1953 unless the contrary is indicated,5Borsos did not testify Scaturro testified in the injunction proceeding but had only a vaguerecollection as to the incidents testified to by Phillips and Moller. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas allowed to unload without further incident, and in fact he was helped by the steward him-selfHe was unloaded at other grocery warehouses without incident3Dumont Cartage CoThe Dumont Cartage Co is engaged in long-distance hauling as well as local deliveryservice in St. LouisThe company is a party to the Central States Area Over-The-RoadMotor Freight Agreement with the Central States Drivers Council affiliated with the Inter-national UnionThis agreement provides that over-the-road drivers of an employer are nottomake city deliveries and it further provides for a union shop On April 30 tworepre-sentatives of Local 600, Lane and Schuman, questioned Raymond Culli, terminal managerof the company, as to whether a company driver, Hamner, was going to make local de-liveriesWhen Culli replied that he was, they objected that the materials on the truckaccording to the agreement could not be delivered except by a city driver Also when theylearned that Hamner was not a union member they said that the freight could not be deliveredHowever, an agreement was worked out whereby Hamner was permitted to unload his freightthe next day4.B & L Drayage and Warehouse Company, Inc.This company makes local deliveries of out-of-State shipments. It employs between 4and 6 warehousemen who are members of Local 688 Roby Griffin is their steward.On March 25, a trailer arrived with a shipment from California. There was a delay inunloading. John Drury, vice president of the company, the president of the company, thedriverof the truck involved, and Griffin, then had a discussion. When no progress wasmade Drury telephoned Local 600 and 3 of their representatives came to the companypremises in response to this telephone call. These 3 were James Clift, Francis Bayer,andWalter Schuman. Clift stated that in order to get the truck unloaded the driver wouldhave to obtain a Local 600 member to unload it, Griffin then found a rank-and-file employeewho belonged to Local 600. Clift objected to the use of the Local 600 man in the company'semploy and stated that the driver would have to get a helper directly from the Local 600union hall and pay him. The driver did this and the truck was then unloaded without furtherincident.On April 22 there was a similar occurrence and these incidents have been repeatedsince that time 65.GeneralGrocer CompanyGeneral Grocer Company employs 191 warehouse employees who are all members of Local688 Robert Glidwell is chief shop steward and Herman Kleb who was employedas a receivingclerk also acts as a temporarystewardfor the Union. After Kleb's appointment as temporarysteward Arthur Palmer, warehouse superintendent for the company, asked him "what theidea was of stopping drivers 9 " Kleb replied that he had been informed by the Union to askall drivers whether they were union men or not and, if not, to tell them toget ahelper fromLocal 600 to unload. The driver was not to touch any of the merchandise. Palmer, who wasawitness at the injunction hearing on May 7, testified that practice was continuing up to thattimePalmer further testified on cross-examination that he had first heard approximatelyaweek before the hearing that stewards had been instructed that the helper requirementfrom Local 600 was to be applied whether the over-the-road driver was a union member ornot.This practice was applied in the case of Sterling P. Allen, a truckdriver for Great WesternFoods Company, Ft Worth, Texas, a company engaged in commerce within themeaning ofthe Act. Allen tried to unload a shipment on March 23 While he was in the process of unload-6The above findings are based upon an evaluation of the testimony of both Drury andGriffinWhile their testimony differed in certain details they were agreed as to the instruc-tions from the union representatives that a Local 600 man would have to be obtained to unloadout- of- town trucks. Griffin testified that it was his understanding that this requirement wasonly to be imposed when the driver of the truck was nova union member and that he so en-forced the requirement. Griffin also testified that these instructions were given him in thepresence of the four other members of his union employed by the company. LOCALNO. 600,TRUCK DRIVERS AND HELPERS169ing an unidentified employee told him that he could not unload because he was not a unionmemberWhen Glidwell, the chief shop steward, was informed of the stituation he statedthat he would call Local 600 to have a man sent over to unload the truck. He placed the callbut no helper appeared. Allen then called Local 632 to which Glidwell had been referred byLocal 600. Allen was told to come to the Local 632 office and he did so. He spoke withCharles Grogan, a temporary officer of that union under appointment of the trustee Grogantoldhim that he would not give hun a release to unload unless he joined the Union. Allenwas unable to get clearance to unload and finally drove back to Ft.Worth. Since that time hetestified he has had no trouble but hires a union man to unload the truck paying him a standarddaily rate for this service regardless of the time involvedGlenn Moller, of counsel to theCharging Parties herein, testified that he spoke with Glidwellon or about March 24 and that Glidwell told him that instructions had been received from RudyPalada,business agentfor Local688, not to unload nonunion drivers6A. C. L.HaaseCompanyOn April 27, J. D. Peters, a truckdriver for Atkins, started to unload a shipment at theHaase CompanyWhen the salesclerk found out that he was not a member of the Union hestated that he did not think the steward would let Peters unload. The clerk brought the unionsteward who told Peters to stop unloading because no one would move the merchandise. AfterPeters called the attorney for his company, Peters was permitted to unload and has beenunloading at the Haase Company and other grocery warehouses without incident7Associated Grocers CompanyEmployees of Osceola have been required to obtain helpers from Local 600 before beingable to unload their trucks at Associated Grocers Company T. E. Wardlow arrived with aload of oleomargarine on or about April 15 On that occasion Joseph Thoenes, a Local 688steward, told him that he would have to hire a union man to unload his truck. When Wardlowasked how much that would be, Thoenes replied that it would be $15.20 Thoenes finallyagreed to let Wardlow unload his truck on that occasion but told him to pass that informationon to his boss for the next time.Wardlow next arrived with a load for Associated Grocers on May 15. On that occasionRex Rethoven came up to Wardlow and told him that he was from the Union and was there tounload his truck He told Wardlow that his wage would be $15.20. Wardlow protested theprice but finally had Rethoven unload his truck. Thoenes checked this helper's union book. Healso told Wardlow to have the helper go with him to other stops that Wardlow had and to havethis helper unload at these different stops. Wardlow did so. Thoenes, who testified in theproceeding, declared that it was his practice to check the union membership of drivers andhelpers and also to have drivers call Local 600 for helpersW.W. Smith, another driver for Osceola, had a similar experience on May 18. On thisoccasion both Thoenes and Leon Vaughn, another steward for Local 688, told him that heneeded a helper to unload. Vaughn got the helper for him Smith used this helper at his otherstopsand paid him. On May 29 Thoenesagaintold Smith that he had to have a helper tounload.When counsel for Osceola intervened,Smith was allowed to unload.Gibbons, in addition to his testimony as to the union policy on the use of city drivers tounload over-the-road trucks,denied that there was any policy or instructions issued torefuse to unload trucks because the driver was not a member of the Union.He also testified that when a Board representative told him of charges that there was arefusal to unload trucks because of the nonmembership of the drivers he told the repre-sentative that he would correct any such instances brought to his attention Further heinstructed the director of negotiations for Local 688, Richard Kavener, to send a staff memberto all loading platforms to stop any such practice and to instruct union members that was notto be doneJohn Wiley, Jr , of counsel to the Respondents, testified that he learned in March of thepending charges against the Respondents and that he then contacted the Board and counselfor the Charging Parties and told them that the Union did not have a policy to refuse tounload nonunion drivers and that Gibbons would correct any condition brought to his attentionwhere there was a purported violation of this position 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The union contractsinvolvedin the proceedingSeveral contracts were referred to in the courseof thisproceeding.Theyare as follows:aCentral States area over-the-road motor freight agreementThis a standardagreementcovering drivers employed by private, common, and contractcarriersin 12 Midwestern States. Certain employersare partiesto thisagreementwhich isalso entered into by Central States Drivers Council and various local unions, all affiliatedwith the International UnionMembers of Local 632 who have now been transferred to Local600 and who do over-the- road driving are covered by this contract. Neither Osceola, Atkins,nor Great Western are parties to thisagreement.Nor are the wholesale grocery companiesin St. Louis who have so far been mentioned parties to this agreement. This agreement con-tains aprotection-of-rights clause (article IX) which states in substance that it shall not bea violation of the contract or cause for discharge if an employee or employees refuse to gothrough the picket line of a union or refuse to handle unfair goods. The agreement containsunion-shop provisionsThe agreements also contains pickup and delivery limitations (articleXXIII).bWage agreement between Motor Carriers' Council of St Louis, Missouri, and Local 600Motor Carriers'Council is an employer-association made up of over-the-road carriers.Neither the Charging Parties, nor the grocery companies, nor the drayage companies men-tioned are parties to this contract The agreement provides that city chauffeurs and helpersshallperform all pickup and delivery services within a 25-air-mile radius of St. Louis(article XI).cWage agreement between Motor Carriers' Council of St Louis and Local 600This agreement covers employees in a bargaining unit consisting of platform workers,checkers,stackers,and power-unit operators employed on motor-transportation docks inthe St.LouisareaNone of the employer concerns mentioned in this proceeding are partiesto this agreementd.Agreement between Missouri-Illinois Food Distributors, Inc , and Local 688The grocery warehouses mentioned in this proceeding were parties to this agreement withLocal 688. This agreement covers terms and conditions of employment of warehouse workersand dockworkers. Counsel agreed that it was unnecessary to the issues in this proceeding tohave the contract itself in evidence. However, testimony was received with reference to adispute between the employer group and Local 688 as to whether the agreement required theemployers to furnish a Local 688 helper to unload trucks when a hand truck or other similardevice was used The Union's position is summarized as follows in a bulletin received inevidence:The union states their jurisdictional' policy to be as follows: If a palette or skid orhand truck or other similar device is used at the point of delivery, the truck driver willnot be permitted to place the articles on such device. However, if no such device is used,the driver will, as heretofore, deposit the delivered articles on your platform or on thetail-gate of the truck. As stated above, however, if such device is employed, it will benecessary to have a member of Local 688 assist in the unloading of the truck and insuch event, he and the driver will work together.On March 18 a committee representing the employers met with Harold Gibbons, as repre-sentative of Local 688, and agreed to this policye.Agreement between Ben Gutman Truck Service, Inc., and Local 600This is a local-drayage contract with an employer not apartyto this proceeding and issimilar to the standard agreement mentioned in (b) LOCALNO 600, TRUCK DRIVERS AND HELPERS17 1Contentions of the Parties. ConclusionsThe General Counsel and the Charging Parties contend that the admitted union policy ofrefusing to unload long-distance or over-the-road trucks making local city deliveries in St.Louis unless a helper were first obtained from Local 600 was implemented by the refusalof Local 688 members under inducement or encouragement of the Unions involved to refuseto unload these trucks either until a helper from Local 600 were obtained or in some casesbecause the driver of the truck was a nonunion employee. In either situation it is contendedthere was a violation of Section 8 (b) (4) (A) of the Act. This section is as follows:(b) It shallbe an unfairlabor practice for a labor organization or itsagents--(4) to engage in, or to induce or encourage the employees of any employer to engagein, a strike or a concerted refusal in the course of their employment to use, manufac-ture, process, transport, or otherwise handle or work on any goods, articles, materials,or commodities or to perform any services, where an object thereof is: (A) forcing orrequiring any employer or self-employed person to join any labor or employer organiza-tion or any employer or other person to cease using, selling, handling, transporting, orotherwise dealing in the products or any other producer, processor, or manufacturer,or to cease doing business with any other person; .It is contended that this section commonly referred to as the secondary boycott provision wasviolated in that there was an inducement or encouragement of employees of the grocery com-panies and the drayage companies, referred to in this report, to refuse to handle the mer-chandise of over-the-road truck companies with an object to force their immediate employerstocease dealing in the products of, or ceasing to do business with, consignors involved inthis proceedingThe Respondents have contended in their answer that their activities "have been thosewhich they are legitimately and legally entitled to in the enforcement of the terms and condi-tionsof their collective bargaining agreements and in the preservation of customs andpractices in the trucking industry in the St. Louis area and in the preservation of theirestablishedwages, hours, and working conditions " The Respondents point to the masterover-the-road contract which reserves city delivery work to city drivers and agreementsto the same effect with the Motor Carriers' Council of St. Louis to the same effect. On thispoint it is argued:when it is considered that that is an industry and area custom or practice, and whenwe realize that those contractual provisions and that custom and practice is in forceagainst union members, we cannot conceive how it can be wrong or illegal for the verypreservation of the gains of the union to enforce that against anyone who comes into thedock,whether he be union or whether he not be union. Obviously, the purpose and theobjection of the union in so doing is to preserve their collective bargaining gains and topreserve their conditionsThat object and that purpose is an entirely different thingfrom any refusal to work for the purpose of forcing a secondary employer to ceasedoing business with a primary employerIf a uniform rule were not applied,it is contended,there would be a breaking down of condi-tions obtained through collective bargaining and a weakening of the bargaining power of theUnions involved hereThe Respondents argue that the policy did not have for its objectivebreaking the business relationship between nonunion over-the-road consignors and consignees,that their trucks were unloaded when a helper was obtained from Local 600 regardless ofwhether the driver was a member of any of the Unions involved or not.Finally it is contendedthat in essence that is a primary dispute between the local grocery and drayage companiesmentioned at the hearing and Local 688 over the furnishing of helpers to unload over-the-roadtrucksThe undersigned cannot agree with the contention that this case involves a primary disputebetween the local grocery and drayage concerns and Local 688 rather than a secondary boy-cott in violation of 8 (b)(4) (A).Therewas a dispute between the grocery concerns andLocal 688 as to the obligation of the grocery concerns,not their consignors,to furnish help 17 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen goods were unloaded from trucks onto pallets or similar devices. This was resolvedon March 18 by the agreement of these grocery companies through their association thatthereafter these concerns would furnish a Local 688 employee to unload trucks when palletswere used This agreement did not result in any change in the Union's policy that a Local 600man should also be on every over-the-road truck making city deliveries. The undersignedconcludes that the primary dispute in this case was with out-of-town consignors such asOsceola, Atkins, and Great Western.The Respondents contend that they were merely trying to establish uniform city-deliverypractices in the City of St Louis, where they had entered into contracts providing for ad-herence to the city-driver policy They could require employers who are parties to thosecontracts to live up to those agreements That was involved in the incident at Dumont CartageCo , set forth in a previous section of this report. Furthermore,union pressure could havebeen applied directly against the primary employers in this proceeding,the consignors, inorder to obtain adherence to the city-job policy However, whenpressurewas applied by therefusal of Local 688 members on instructions from their stewards and by the stewards them-selves to refuse to handle for their employers, who had no dispute with the Unions over thecity-driver policy, goods of out-of-State concerns unless those concerns employed Local 600helpers, there was a violation of Section 8 (b) (4) (A) of the Act. The Board has held that theinducement and encouragement of employees of a neutral employer to refuse to handle goodsof a delivering company in aid of a demand by members of a sister local that the deliveringcompany use city drivers is violative of Section 8 (b) (4) (A) of the Act. 7The Board has recognized that in some instances a union may have a contract with aneutral employer permitting it to take action otherwise proscribed by the Act. 8 While thesecondary employers in this proceeding have a contract with Local 688, no evidence waspresented of any agreement containing provisions similar to those involved in the caseslast cited.The contention of the Respondents that the city-job policy was not motivated by a desireto cause a complete rupture in the business relationships between the primary and secondaryemployers in this case but only to maintain union standards does not constitute a validdefense.The question of whether certain types of secondary boycotts should be permittedwas extensively discussed during the debate on the Labor Management Relations Act of 1947.Proposals to so limit the boycott section were voted down and no such exception is containedin the Act.The undersigned concludes that the city-driver policy was implemented by the inducementor encouragement of employees of secondary employers to engage in concerted refusal inthe course of their employment to handle the goods of primary employers (the consignorshere)with an object of forcing their respective employers to cease dealing in the productsof the primary employers unless helpers from Local 600 were first hired by the primaryemployersThe testimony establishes that as of the time of the hearing there had not beena uniform application of procedures intended to implement this policy. In some cases driversof the primary employers were allowed to unload without incident in some instances therewere temporary delays but the drivers were permitted to unload.Temporary secondaryboycotts are violative of the Act 9 In another group of cases drivers were not permitted tounload until they obtained a helper from Local 600 and paid him. This conauct was violativeof the Act. In some instances stewards of Local 688 and members of that Local and also anofficial of Local 632 refused to permit the unloading of a truck because of the nonmembershipof the driver Although Gibbons testified that there was no policy against the unloading of anonunion driver, these activities of staff members and shop stewards are binding on theirunions since this action was within the scope of their general authority. 10The undersigned finds that the following activity, more specifically detailed in section III,A of this report, was violative of Section 8 (b) (4) (A) of the Act.7Roy Stone Transfer Corporation, 100 NLRB 856; see also N. L. R. B. v. Wine, Liquorand Distillery Workers Union,et al.,178 F. 2d 584; Irvin J. Cooper, et al., 101 NLRB 1284;Western Express Company, Inc., 91 NLRB 340.8Conway's Express, 87 NLRB 972, affirmed 195 F 2d 906 (C. A. 2); Pittsburgh Plate GlassCompany, 105 NLRB 740.9Western Express Company, Inc., 91 NLRB 340, 341.ii Howland Dry Goods Company, 85 NLRB 1037. The bylaws of Local 688 provide that shopstewards "shall be the highest ranking union officer in their crew. All Union members mustaccept their word as union law during working hours." (Article XI, section 4.) LOCALNO. 600,TRUCK DRIVERS AND HELPERS173(1) El-Be Grocery Company:The statementby Pete Borsos,steward forLocal 688, toNado Scaturro,a receiving clerk for El-Be and amember of Local688, that instructionshad beenreceived fromthe Unionthat there was to be no unloading of nonunion driversUnioninstructions to Borsos that nonunion drivers were not tobe unloadedand that allover-the-roaddrivers hadto obtaina Local600 helper to help them unload.(2) Allen Foods, Inc.. Thestatementby the shopstewardat this company to David Phillips,a driver forAtkins,that he had better not come back unless hehad a union card.The statement by stewardJohn Stack to J. D. Peters,a driver forAtkins, that he wouldhave to get a Local 600 man tohelp him.Boththesestatements were made in the presenceof a rank-and-file employee.(4) B & L Drayage and Warehouse Company, Inc : Thestatementby James Clift, a Local600 representative, in the presenceof Roby Griffin, a Local 688 shop steward, that a driverof a truck would have to obtain andpay for a Local600 member to unload it.(5) GeneralGrocer Company Thestatementby Herman Kleb, shop steward for Local688, that instructionshad beenreceivedfrom the Unionto requireall nonuniondriversto obtain a helper fromLocal600 to unload theirtrucks.Enforcementof the above policy by Chief Shop Steward Glidwell when heattempted toassist Sterling Allen, a driverforGreatWestern Foods Company,to obtaina Local 600helper.The statementby CharlesGrogan,an officerof Local 632, that Allen would not be givena release permittinghim tounload unless he joinedthe Union.The statementby Glidwell to GlennMoller,of counselto the Charging Parties herein,that instructionshad been received from RudyPalada,business agentfor Local688, notto unload nonunion drivers.(6) A. C. L.HaaseCompany: Thestatementof thesteward toJ.D. Peters,a truckdriverfor Atkins, thatno employeewould movehismerchandise because he was not a member ofthe Union.(7) Associated Grocers Company:The statementby Joseph Thoenes, a Local 688 steward,to T. E. Wardlow,a driver for Osceola, that he would have to hire a unionman to unload histruck.Statementsby Thoenes and Leon Vaughn,another steward forLocal688, toW. W. Smith,a driver for Osceola,that he wouldhave to have aunion helper to unload.The evidenceestablishes that the InternationalUnion, Local 600, and Local688 joined in acommon program to implementthe city-driver policy. Secondarypressure was exertedchieflybyLocal688 through its officials and shop stewards.In addition,in at least oneinstance,Local600 representatives came to the premisesof a secondary employer, B & LDrayage and Warehouse,Inc., restated the policy and dictatedhow it would be carried out.Theywere responsible to ThomasE.Flynn,an International representative,who has beenappointed trusteeof Local600 and 632 by the general presidentof theparent organizationof these unionsAccordingto theconstitutionof theInternational Brotherhoodthe trusteetakes full charge of the affairs of the LocalUnion,he reports to the generalpresident, andis subject to the supervision of the general presidentwho mayremove trustees at any timeand appoint successor trustees In view ofthisdirect control over the policies and operationsof Local600 the undersigned concludes that the InternationalBrotherhoodshares responsibilitywithLocal 600and 688 for the course of conductfoundviolativeof the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connectionwith the operations of Osceola,Atkins, Great Western, and their consignees,have a close,intimate,and substantial relation to trade,traffic, and commerce among the several Statesand tend to burden and obstruct commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have violated Section 8(b) (4) (A) of the Act, it will berecommended thattheycease and desist therefrom and take affirmative actionwhich it isfoundnecessaryto effectuate the policiesof the Act.Upon the basis of the above findings of fact and upon the entire record in the case, theundersigned makes the following:337593 0 - 55 - 13 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Locals 600 and 688 and the International Brotherhood are labor organizations withinthe meaning of Section 2 (5) of the Act. 112.By inducing and encouraging employees of General Grocer Company, El-Be GroceryCompany, and other employers to engage in strikes or concerted refusals in a course oftheir employment, to handle shipments to those employers by Osceola, Atkins, and GreatWestern with an object to force or require General Grocer Company, El-Be Grocery Com-pany, and other employers or persons toceasedoing business with Osceola, Atkins, and GreatWestern, the Respondents have engaged in unfair labor practices within the meaning of Sec-tion 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]ilSince Local 632, as of the time of the hearing herein, had been completely merged withLocal 600 and had been completely dissolved, it will not be recommended that any order beentered against it.APPENDIX AA. C. L. Haase CompanyAllen Foods, Inc.Associated Grocers CompanyB & L Drayage and Warehouse Company, Inc.El-Be Grocery CompanyGeneral Grocer CompanyAPPENDIX BNOTICETO ALL MEMBERS OF LOCAL NO. 600, TRUCK DRIVERS ANDHELPERS, GASOLINE & OIL DRIVERS; WAREHOUSE ANDDISTRIBUTION WORKERS' UNION, LOCAL 688, both affili-ated with INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA; AND INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, A. F. of L.Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act we herebygive notice that:WE WILL NOT induce or encourage the employees of General Grocer Company, El-BeGrocery Company, or of any other employer to engage in a strike or concerted refusalin the course of their employment to use, transport, or otherwise handle or work ongoods or to perform any services where an object thereof is to require General GrocerCompany, El-Be Grocery Company, or any employer to cease using, handling, selling,transporting, or otherwise dealing in the products of, or to cease doing business with,Osceola Foods, Inc., Atkins Pickle Sales Company, Great Western Food Company, orwith any other employer or person, except insofar as such action is permitted underSection 8 (b) (4) of the Act.WE WILL withdraw any instruction, request, or appeal to employees of General GrocerCompany,. El-Be Grocery Company, or of any employer to (1) refrain from receiving orotherwise handling merchandise of all over-the-road shippers unless a member of Local GRAFF MOTOR SUPPLY COMPANY175600 is hired by those shippers to help unload trucks; and (2) refrain from receiving orotherwise handling merchandise delivered by nonunion truckdrivers.LOCAL NO. 600, TRUCK DRIVERS AND HELPERS,GASOLINE & OIL DRIVERS, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,.A. F.of L.,LaborOrganization.Dated ................By..............................................................................................(Title of Officer)Dated ................By..............................................................................................Trustee,Local No. 600WAREHOUSE AND DISTRIBUTION WORKERS'UNION, LOCAL 688, INTERNATIONAL BROTHER-HOOD 0 F TEAMSTERS. CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,A. F.ofL.,Labor Organization.Dated ................By..............................................................................................(Title of Officer)INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A.F.of L.,Labor Organization.Dated................By..............................................................................................This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced,or covered by any other material.GRAFF MOTOR SUPPLY COMPANYandLOCAL 687, INTER-NATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICA, A. F. of L. Case No. 18-CA-470. November 25,1953DECISION AND ORDEROn June 19, 1953, Trial Examiner Dent D. Dalby issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itceaseand desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. He also found that the Respondent had notengaged in other unfair labor practices alleged in the com-plaint.Thereafter, the General Counsel filedexceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board has107 NLRB No. 52.